Opinion issued February 13, 2003



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01178-CV
____________

IN THE INTEREST OF A.J.T., S.M.T., & J.M.T.




On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 0104943J




MEMORANDUM OPINION
          This is an appeal from a judgment signed on October 9, 2002.   Appellant
timely filed a notice of appeal on October 23, 2002.  On November 18, 2002 we
issued an order stating in relevant part:
This Court’s records do not affirmatively show that appellant has
paid the appellate filing fee of $125.  See Tex. R. App. P. 5; Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the
Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998); Tex.
Gov’t Code Ann. § 51.207(a) (Vernon Supp. 2002).  Each party or
partied filing a notice of appeal are required to pay the appellate filing
fee.  Unless within 15 days of the date of this order, appellant pays such
filing fee to the Clerk of this Court, the appeal will be dismissed. See
Finley v. J.C. Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.– Houston
[1st Dist.] 1999) (order); Negrini v. Smith, Nelson & Clement P.C., 998
S.W.2d 362, 363 (Tex. App.– Houston [1st Dist.] 1999, no pet.).
If appellant believes the appellate filing fee has been paid,
appellant should file an appropriate motion or response in accordance
with Tex. R. App. P. 10.  If appellant believes appellant is entitled to
proceed on appeal without advance payment of costs under Tex. R. App.
P. 20.1, appellant is directed to immediately file with this Court a copy
showing the trial court clerk’s file-stamp of appellant’s affidavit of
indigency or a certified or sworn copy of the signed order overruling any
contest to appellant’s affidavit of indigency, which was filed in the trial
court.  See Tex. R. App. P. 20.1(a), (c)(1), (f), (i)(4). 

          To date, appellant has not paid the filing fee.  Appellant has not responded to
the Court’s order of November 18, 2002.  Accordingly, for the reasons set forth in the
Court’s order of November 18, 2002, the appeal is dismissed for want of prosecution. 
See Tex. R. App. P. 5; 42.3(b).  All other pending motions in this appeal are overruled
as moot.  
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Alcala.